COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00322-CR
                              NO. 02-11-00323-CR
                              NO. 02-11-00324-CR

HORACE LAWSON PHILLIPS, III                                          APPELLANT
A/K/A HARACE LAWSON
PHILLIPS, III

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Horace Lawson Phillips, III a/k/a Harace Lawson Phillips, III

pleaded guilty pursuant to a plea bargain agreement to two charges of

aggravated robbery with a deadly weapon and one charge of robbery causing

bodily injury, and the trial court placed him on seven years’ deferred adjudication


      1
       See Tex. R. App. P. 47.4.
community supervision in each case.          Subsequently, the State filed its first

amended petition to proceed to adjudication in each case, alleging multiple

violations of the conditions of community supervision. At a hearing on the State’s

petitions, Appellant pleaded “true” to several of the alleged violations. After both

sides presented evidence, the trial court found that Appellant had violated the

terms and conditions of his community supervision, adjudicated his guilt in each

case, and sentenced him to twenty-five years’ confinement in his two aggravated

robbery cases and fifteen years’ confinement in his robbery case. The trial court

ordered the sentences to run concurrently. Appellant timely filed notice of these

appeals.

       Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, these appeals are frivolous. Counsel’s

brief and motion meet the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for appeal. See Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). This court gave Appellant

the opportunity to file a brief on his own behalf, but he did not do so. The State

did not file a brief.

       Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we


                                         2
are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. See Stafford, 813
S.W.2d at 511; Mays, 904 S.W.2d at 923. Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that these appeals are wholly frivolous and without merit; we find nothing

in the record that arguably might support any appeal.2 See Bledsoe v. State, 178
S.W.3d 824, 827 (Tex. Crim. App. 2005); see also Garner v. State, 300 S.W.3d
763, 767 (Tex. Crim. App. 2009). Accordingly, we grant the motion to withdraw

and affirm the trial court’s judgments.


                                                  PER CURIAM


PANEL: GARDNER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 19, 2012




      2
        We note that Appellant’s pleas of true to some of the allegations in the
State’s petitions to proceed to adjudication were sufficient to support the trial
court’s decision to revoke community supervision and to adjudicate Appellant’s
guilt in each case. See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App.
[Panel Op.] 1979).


                                          3